               Case 4:19-cr-00655-HSG Document 92 Filed 06/01/20 Page 1 of 4



 1

 2

 3

 4                              IN THE UNITED STATES DISTRICT COURT
 5                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
 6                                        OAKLAND DIVISION
 7

 8      UNITED STATES OF AMERICA,                         Case No.: CR 19–0655 HSG
 9                         Plaintiff,                     [PROPOSED] ORDER RE: USE OF
                                                          DIGITAL TABLET IN CUSTODY
10                v.
                                                          Court:      Courtroom 2, 4th Floor
11      JUAN CARLOS GUZMAN, ET. AL.,
12                         Defendants.
13           TO: GREGORY J. AHERN, THE SHERIFF OF ALAMEDA COUNTY, AND TO THE
             ALAMEDA COUNTY SHERIFF’S OFFICE AT SANTA RITA JAIL:
14
             Counsel for the defendant has represented that discovery in this case is voluminous, or is
15
             in a digital format that can only be efficiently reviewed by the defendant on a digital
16
             tablet. The Court therefore orders that Defendants JUAN CARLOS GUZMAN, PFN #
17
             UMD145; ALFREDO TAPIA-SANDOVAL, PFN# UMD082; and EDUARDO GUZMAN
18
             TORRES PFN# UMC973 be permitted to use a digital tablet for the sole purpose of
19
             reviewing discovery and legal materials from the media storage device that relate to his
20
             or her criminal case, under the following conditions:
21
          1. The Technical Support Unit of the Alameda County Sheriff’s Office (“ACSO”) will
22
             provide the make, model, and specifications required for the digital tablet. Password-
23
             protected software will be installed to lock down the tablet, and prevent access to the
24
             internet or any and all wireless communication (including but not limited to, WI-FI, LTE,
25
             4G, etc.), games or entertainment programs of any kind. The digital tablet, and any media
26
             storage device provided to be installed into the tablet (such as a SD or micro-SD card)
27
             shall contain no image or files other than discovery, case law, and work product relevant
28

     ORD. DIGITAL TABLET CUSTODY
     Torres, et al., CR. 19-00655 HSG
               Case 4:19-cr-00655-HSG Document 92 Filed 06/01/20 Page 2 of 4



 1
             to the criminal case;
 2
          2. The digital tablet, media storage device, headphones, and charging unit shall be
 3
             purchased by retained or appointed counsel. The digital tablet, lockdown software, and
 4
             installation protocol must be that specifically identified by the Office of the Federal
 5
             Public Defender for the Northern District of California and/or the Criminal Justice Act
 6
             Unit, as approved by the Technical Support Unit of the ACSO. Only tablets procured
 7
             with the assistance of the Federal Public Defender and/or the Criminal Justice Act Unit
 8
             will be permitted;
 9
          3. Discovery, case law, and work product relevant to the criminal case will be stored only
10
             on the media storage device (such as a SD or micro-SD card), and may not be loaded on
11
             the digital tablet;
12
          4. ACSO staff will provide only the tablet, with the media storage device installed, to the
13
             defendant. No power cord, or any other type of cord, will be provided to the defendant;
14
          5. Before the digital tablet is provided to the defendant, it will be inspected to ensure that its
15
             internet lockdown software is operating properly and that the tablet is secure;
16
          6. Counsel for the defendant will provide staff at Santa Rita Jail a digital media device (such
17
             as a SD or micro-SD card) loaded with discovery or case materials. Counsel may request
18
             that these cards be rotated, with new cards containing updated discovery and case
19
             materials. Updated cards will be installed in the tablet by ACSO, and the previous cards
20
             will be returned to defense counsel for re-use. Counsel may not load digital media
21
             devices (SD cards or micro-SD cards) directly into the tablet without going through
22
             ACSO staff, and may not provide digital media directly to the defendant. Tablets and
23
             digital media devices may only be provided through ACSO staff;
24
          7. ACSO staff are authorized to scan the contents of the digital tablet and media storage
25
             devices provided (such as SD or micro-SD cards), to ensure they do not contain
26
             contraband; if the security measures of the tablet are suspected of being breached, the
27
             ACSO will conduct a security assessment of the tablet, confiscate the tablet, secure the
28
             tablet, and notify the United States Marshal’s Service (USMS). The USMS will be
     ORD. DIGITAL TABLET CUSTODY
     Torres, et al., CR. 19-00655 HSG

                                                       2
               Case 4:19-cr-00655-HSG Document 92 Filed 06/01/20 Page 3 of 4



 1
             responsible for notifying the appropriate law enforcement agency if criminal activity is
 2
             suspected.
 3
          8. The digital tablet will be stored in the office of the housing floor or housing unit deputy
 4
             and/or in the Inmate Services’ office. The tablet will be secured and charged at that
 5
             location, and will be accessible to Defendant Doe in the housing unit at the Sheriff’s sole
 6
             discretion;
 7
          9. Neither the Sheriff’s Office nor the County of Alameda will be responsible for any
 8
             damage to the digital tablet;
 9
          10. Defendants JUAN CARLOS GUZMAN, PFN # UMD145; ALFREDO TAPIA-SANDOVAL,
10
             PFN# UMD082; and EDUARDO GUZMAN TORRES PFN# UMC973 shall use the digital
11
             tablet for the sole purpose of reviewing discovery and legal materials from the media
12
             storage device that relate to his/her criminal case. Defendants JUAN CARLOS GUZMAN,
13
             PFN # UMD145; ALFREDO TAPIA-SANDOVAL, PFN# UMD082; and EDUARDO
14
             GUZMAN TORRES PFN# UMC973 shall not share the digital tablet, the digital storage
15
             device, or the materials loaded onto the tablet or digital storage device, with any other
16
             inmate, or with any attorney not appointed to this case, without an order of this Court.
17
             Defendant JUAN CARLOS GUZMAN, PFN # UMD145; ALFREDO TAPIA-SANDOVAL,
18
             PFN# UMD082; and EDUARDO GUZMAN TORRES PFN# UMC973 shall not access, or
19
             attempt to access, the internet or any form of wireless communication (including, but not
20
             limited to, WI-FI, LTE, 4G, etc.) with the device;
21
          11. Before Defendants JUAN CARLOS GUZMAN, PFN # UMD145; ALFREDO TAPIA-
22
             SANDOVAL, PFN# UMD082; and EDUARDO GUZMAN TORRES PFN# UMC973 is
23
             provided with this digital tablet, he / she must execute a waiver (a copy of which has been
24
             provided to and reviewed by defense counsel);
25
          12. Any violation of this order by the defendant, or any use of the tablet that jeopardizes jail
26
             security, will result in the immediate confiscation of the digital tablet by the ACSO and
27
             the inmate shall not be allowed to use the tablet;
28

     ORD. DIGITAL TABLET CUSTODY
     Torres, et al., CR. 19-00655 HSG

                                                       3
               Case 4:19-cr-00655-HSG Document 92 Filed 06/01/20 Page 4 of 4



 1
          13. Among other consequences, any violation of the limitations of this order by counsel
 2
             may result in the loss of visiting privileges for counsel at Santa Rita Jail.
 3

 4
               IT IS SO ORDERED.
 5

 6                      6/1/2020
                       Dated                                HAYWOOD S. GILLIAM, JR.
 7                                                          United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     ORD. DIGITAL TABLET CUSTODY
     Torres, et al., CR. 19-00655 HSG

                                                        4
